Citation Nr: 0800115	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-18 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUES

1.  Entitlement to an increased evaluation for left ankle 
degenerative joint disease (DJD), currently evaluated as 20 
percent disabling.

2.  Entitlement to service connection for left ankle 
paresthesia, claimed as secondary to service-connected DJD of 
the left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran had active service from June to December 1963.

This appeal arose before the Board of Veterans' Appeals 
(Board) from March 2004 and August 2005 rating decisions of 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).  In October 2007, the veteran testified at a video-
conference hearing before the undersigned Veterans Law Judge.  
A transcript of the hearing has been included in the claims 
folder.  

The Board notes that the veteran filed a claim for 
compensation for left hand numbness under the provisions of 
38 U.S.C.A. § 1151 in March 2007.  That issue is not 
currently before the Board for appellate consideration, and 
is hereby referred to the RO for adjudication.



FINDINGS OF FACT

1.  The veteran's left ankle DJD is manifested by marked 
limitation of motion and complaints of pain.

2.  The veteran's left ankle paresthesia was not present in 
service or for many years thereafter, and is not related to 
the service-connected left ankle DJD, on either a causation 
or an aggravation basis.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the left 
ankle DJD, currently evaluated as 20 percent disabling, have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic Codes (DCs) 
5003, 5010, 5270, 5271 (2007).

2.  Left ankle paresthesia was not incurred in service, and 
was not due to, the result of, or aggravated by, a service-
connected disability.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.310(a), 
(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In January 2004 and June 2005, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to a 
service-connected disability, as well as the evidence and 
information needed to substantiate the claim for an increased 
evaluation, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to provide to provide any evidence in his possession 
that pertains to his claim.

The veteran testified before the undersigned that he has been 
in receipt of Social Security Administation benefits since 
1998.  However, it is found that obtaining SSA records is not 
necessary.  As to the increased rating claim, those records, 
which would have been developed prior to 1998 would not be 
relevant in establishing the current level of disability 
(based upon a 2003 claim).  In regard to the service 
connection issue, VA records developed at the time of the 
award of SSA benefits do not show any complaints of or 
treatment for left ankle paresthesia.  Therefore, it is 
unlikely that these records would be relevant to the present 
claim.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, May 2005 and April 
2007 SOCs, and an August 2005 SSOC each provided him with yet 
an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board notes that the veteran was provided the Dingess 
information in March 2006.


II.  Applicable laws and regulations

A.  Increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Under 38 C.F.R. § 4.10, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.); (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) Excess fatigability; (e) Incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
Pain on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  he intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Pursuant to 38 C.F.R. Part 4, Diagnostic Code 5010 (2007), 
traumatic arthritis is to be rated as degenerative arthritis.  
DC 5003, states that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint of group of minor joints affected by limitation of 
motion to be combined, not added, under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation requires 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  

B.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under 
section 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007); see Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected condition, will be service connected.  
However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the non-service-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the non-
service-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity 
under the Schedule for Rating Disabilities (38 C.F.R. part 4) 
and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b) (2007).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in the present appeal.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Increased evaluation

The relevant evidence of record includes the results of a 
December 2003 VA examination.  Range of motion studies showed 
22 degrees of plantar flexion (18 degrees after repetitive 
use), and 8 degrees of dorsiflexion (which was the same after 
repetitive use).  Plantar flexion strength was 5/5 and 
dorsiflexion was 4/5.  An X-ray showed a probable old 
fracture of the distal fibula.  A VA outpatient note from 
January 2004 noted a normal gait.

VA re-examined the veteran in July 2005.  He stated that he 
favored his left ankle; however, there were no calluses or 
pressure sores.  There was no evidence of muscle atrophy of 
the lower calf or of the foot area.  There was no swelling, 
joint effusion, or distal edema.  He was unable to dorsiflex 
beyond 105 degrees and plantar flexion was to 125 degrees 
with pain of 10/10 (with 10 being the worst).  Dorsiflexion 
was limited by stiffness and pain that was rated as 8/10.  
The diagnosis was of limited motion.

According to DC 5271, a 20 percent evaluation is the maximum 
amount of compensation available for marked limitation of 
motion of an ankle joint.  In order to warrant the assignment 
of a 30 percent disability evaluation under DC 5270, there 
would have to be ankle ankylosis in plantar flexion between 
30 degrees and 40 degrees, or in dorsiflexion between 0 
degrees and 10 degrees.  

After a careful review of the evidence of record, the Board 
finds that entitlement to an increased evaluation for left 
ankle DJD has not been established.  The veteran is receiving 
the maximum amount of disability compensation under DC 5271 
for his left ankle disability.  There is no suggestion in the 
record that the ankle is ankylosed.  Therefore, a 30 percent 
disability evaluation pursuant to DC 5270 is not justified.  

According to 38 C.F.R. § 3.321(b)(1), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.


There is no objective evidence of record that the veteran has 
experienced marked interference with employability solely 
because of this left ankle disorder.  Nor is there any 
evidence that he has been frequently hospitalized for the 
treatment of this disorder.  Therefore, the Board finds no 
exceptional circumstances in this case that would warrant 
referral for consideration of an extraschedular evaluation.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an increased evaluation for the 
service-connected left ankle DJD.

B.  Service connection

The veteran's service medical records do not show any 
complaints of, or treatment for, any neurological disability 
involving the left ankle.  

The veteran was afforded a VA examination in December 2003.  
This noted that he had decreased sharp sensation in both 
feet.  No etiology was determined.

VA re-examined the veteran in July 2005.  He had paresthesia 
about the ankle from four inches above the ankle on the 
lateral aspect down to the toes and across the dorsum of the 
foot.  The examiner opined that, due to the pattern and with 
the paresthesia beginning proximal to the ankle, it is "less 
likely than not" that the current sensory complaints of the 
ankle were related to the current service-connected ankle 
condition.

Upon careful review of the evidence of record, it is found 
that service connection for left ankle paresthesia has not 
been established.  Initially, no paresthesia of the left 
ankle was present in service, and therefore service 
connection on a direct basis has not been demonstrated.  
However, the veteran has asserted that his complaint is 
related to the service-connected left ankle DJD.  The VA 
examiner, after reviewing the record, rendered an opinion 
that the complaints of paresthesia are not likely related to 
the service-connected ankle disorder.  A full and complete 
rationale for this opinion was provided.  As a consequence, 
an etiological relationship between the service-connected 
left ankle DJD and the paresthesia, on either a causation or 
an aggravation basis, has not been demonstrated.

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.   In the instant case, 
however, the evidence of record does not demonstrate that the 
veteran, who is competent to comment on his post-service 
symptoms, has the requisite expertise to render a medical 
diagnosis or to comment on a question of medical causation or 
aggravation.

While the veteran's contentions have been carefully and 
sympathetically considered, these contentions are outweighed 
by the absence of any medical evidence to support the claim.  
The preponderance of the evidence is thus against the claim 
for service connection for left ankle paresthesia, and, 
therefore, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased evaluation for left ankle DJD, 
currently evaluated as 20 percent disabling, is denied.

Entitlement to service connection for left ankle paresthesia, 
claimed as secondary to service-connected DJD of the left 
ankle, is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


